Title: From Thomas Jefferson to United States Senate, 21 February 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                     
                        Feb. 21. 1806.
                  
                        I nominate William Cranch, now an Assistant judge of the circuit court for the district of Columbia, to be
                            Chief judge of the same court in the place of Wm. Kelty resigned.
                        Pierrepoint Edwards late Attorney for the District court of Connecticut to be judge of the same court.
                        Phineas Manning lately appointed Collector of the District of Perth-Amboy to be also Inspector of the
                            revenue for the port of Perth Amboy.
                        
                            Th: Jefferson
                     
                        
                    